DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 21, 2022 has been entered.  Claims 1, 3, 4, 6-8, and 10 have been amended.  Claims 5 and 17-20 have been cancelled.  New Claim 21 has been added.  As such, Claims 1-4, 6-16, and 21 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0241054 to Song et al. (“Song”) in view of U.S. Patent Application Publication No. 2012/0329352 to Yoshida et al. (“Yoshida”).
With regard to Claims 1, 3, 6, 7, and 10, Song discloses a nonwoven web comprising a continuous biopolymer fiber, such as polylactic acid fiber, in which the polylactic acid fiber is meltspun.  See, e.g., Abstract, paragraphs [0012] and [0020], entire document.  Song discloses that the nonwoven web can undergo autogenous bonding in the form of through-air bonding.  Paragraph [0051].  Song teaches that the through-air bonding process can increase crystallinity of the polylactic acid fiber.  Paragraph [0098].  Song does not disclose the spunmelt fiber comprises a multicomponent configuration, wherein the multicomponent configuration includes a first biopolymer composition and a second biopolymer composition having different melt temperatures.  Nonetheless, such a configuration is well known in the nonwoven art.  Yoshida discloses a nonwoven fabric comprising a through air bonded nonwoven layer formed from composite fibers comprising at least one biopolymer, such as a first polylactic acid and a second polylactic acid having a lower melting point that the first polylactic acid.  See, e.g., Abstract, entire document.  Yoshida teaches that through-air bonded fabrics can be improved by providing a polylactic acid component as a core and a polylactic acid component as a sheath, wherein the sheath component has a lower melting point than the core component in order for the lower melting point sheath to serve as the binder.  Paragraph [0006].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a bicomponent fiber configuration to the through-air bonded nonwoven fibers disclosed by Song in order to provide a sheath component with a lower melting temperature than the core component in order to allow sheath component with an autogenous bonding mechanism without altering the structure of the core component, as shown to be known by Yoshida.  With regard to Claim 4, Song discloses that the nonwoven layer is spunbond.  Paragraph [0035].  With regard to Claim 8, Song teaches that polylactic acids exhibiting different melt flow index values are well known and commercially available, depending on desired processing parameters.  See, e.g., Table 1.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to also allow a fiber component to have a greater melt flow index than the other fiber component in order to control the flowability of the core component and sheath component, by simple selection of parameters already known in the art.  With regard to Claim 9, Yoshida discloses that the lower melting point polylactic acid exhibits visually confirmed softening.  As such, it is the Office’s position that upon heating the sheath portion of the fiber, the material would at least partially flow to be able to form thermal bonds, thus causing a thickness of the sheath to be partially deformed.

Claims 2 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yoshida, and further in view of U.S. Patent Application Publication No. 2017/0196414 to Erlandsson et al. (“Erlandsson”).
With regard to Claim 2, the combination of Song with Yoshida does not disclose providing a plurality of discrete thermal bonds.  Erlandsson is also related to nonwoven fabrics that can comprise a biopolymer material.  See, e.g., Abstract, paragraph [0054], entire document.  Erlandsson teaches that discrete thermal bond sites can be provided to the nonwoven fabric in order to improve bonding of the web.  Paragraphs [0041] and [0062].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a plurality of discrete thermal bond sites to the nonwoven material taught by Song with Yoshida in order to further improve bonding and consolidation of the web, as shown to be well known in the art by Erlandsson.  With regard to Claims 11 and 12, the combination of Song with Yoshida does not disclose the use of additional nonwoven layers.  However, Erlandsson teaches that additional nonwoven layers, such as spunbond, meltblown, and carded fiber layers, can be combined a first nonwoven layer to provide a composite laminate.  Paragraph [0054].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the nonwoven layer disclosed by Song and Yoshida with an additional nonwoven layer in order to provide composite features to the article, as shown to be well known in the art by Erlandsson.  With regard to Claims 13-16, Song does not disclose using cellulosic fibers in the spunbond fabric.  However, Erlandsson teaches that a common method for making composite nonwoven fabrics includes providing multiple layers wherein spunbond filaments are entangled with cellulosic fibers and thermally bonded.  Paragraph [0061].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize the through-air bonded fabric disclosed by Song and Yoshida in a multilayer configuration wherein cellulosic fibers are intermixed with the synthetic filaments in order to provide a composite material with improved properties, such as absorbency and touch, as shown to be known Erlandsson.

Claims 1, 3, 4, 6-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of U.S. Patent Application Publication No. 2012/0051672 to Foss et al. (“Foss”).
With regard to Claims 1, 3, 6, 7, and 10, Song discloses a nonwoven web comprising a continuous biopolymer fiber, such as polylactic acid fiber, in which the polylactic acid fiber is meltspun.  See, e.g., Abstract, paragraphs [0012] and [0020], entire document.  Song discloses that the nonwoven web can undergo autogenous bonding in the form of through-air bonding.  Paragraph [0051].  Song teaches that the through-air bonding process can increase crystallinity of the polylactic acid fiber.  Paragraph [0098].  Song does not disclose the spunmelt fiber comprises a multicomponent configuration, wherein the multicomponent configuration includes a first biopolymer composition and a second biopolymer composition having different melt temperatures.  Nonetheless, such a configuration is well known in the nonwoven art.  Foss is also related to a nonwoven web comprising a thermally bonded layer formed from composite fibers comprising at least one biopolymer, such as a first polylactic acid and a second polylactic acid having a lower melting point that the first polylactic acid.  See, e.g., Abstract, paragraphs [0011] and [0027], and entire document.  Foss teaches that a PLA core/PLA sheath fiber configuration can be provided for a nonwoven web to improve bonding of the web and provide suitable web strength.  Paragraph [0027].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a bicomponent fiber configuration to the through-air bonded nonwoven fibers disclosed by Song in order to provide a sheath component with a lower melting temperature than the core component in order to allow sheath component with an autogenous bonding mechanism without altering the structure of the core component, as shown to be known by Foss.  With regard to Claim 4, Song discloses that the nonwoven layer is spunbond.  Paragraph [0035].  With regard to Claim 8, Song teaches that polylactic acids exhibiting different melt flow index values are well known and commercially available, depending on desired processing parameters.  See, e.g., Table 1.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to also allow a fiber component to have a greater melt flow index than the other fiber component in order to control the flowability of the core component and sheath component, by simple selection of parameters already known in the art.  With regard to Claim 9, Foss discloses that the softening point of the polylactic acid correlates directly to the different melting of the polylactic acid.  See, e.g., claim 15.  As such, it is the Office’s position that upon heating the sheath portion of the fiber, the material would at least partially flow to be able to form thermal bonds, thus causing a thickness of the sheath to be partially deformed.  With regard to Claim 21, Foss discloses that the a core fiber component can have a melting point of 145 to 175 degrees C. and a sheath fiber component has a melting point of 105 to 165 degrees C. with the caveat that the melting point of the sheath is less than the higher melting component.  Claim 15.  As such, given the scope of the disclosed ranges, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a sheath melting point that is in the range of 5 to 15 degrees C. less than the melting point of the core fiber component, since the range of 105 to 165 degrees C. fully embraces that range compared to the higher melting point component, and because “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  M.P.E.P. 2144.05, quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.
Applicant argues that Yoshida produces an air-through bonded nonwoven fabric using staple fibers.  Applicant argues that Yoshida fails to teach or suggest continuous multi-component fibers.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Yoshida is cited for the use of multi-component fibers.  Yoshida is not used to establish the claim limitation related to continuous fibers.  Rather, the primary reference Song is used for the limitation related to continuous spunbond fibers.  
Applicant argues that the spunbond process of Song, which produces continuous fibers, is entirely different than the formation of carded nonwoven webs comprising staple fibers, which is the focus of Yoshida, and impart uniquely different technical considerations, formulations, and processing.  The Examiner agrees with this premise, but does not agree with the conclusion that the use of a multi-component, i.e. core/sheath, fiber configuration, in a spunbond nonwoven fabric, would pose any undue burden on the person having ordinary skill in the art based on the teachings of applying said multi-component configuration on a staple fiber.  The person having ordinary skill in the art readily knows how to product bi-component meltspun filaments just as easily as bi-component staple fibers.  U.S. Patent Application Publication No. 2015/0126949 to Ashraf et al. (“Ashraf”) is also related to the production of nonwoven fabrics from polylactic acid.  See, e.g., Abstract, entire document.  Ashraf teaches that “[n]onwoven fabrics can be formed by many processes such as meltblowing, spunbonding, solvent spinning, electrospinning, and carding.”  Paragraph [0028].  With regard to using the spunbonding technique to create multi-component filaments, Ashraf teaches “spunbond spinnerets 111 may be configured to produce bicomponent fibers of a core-sheath configuration, wherein the core of the fiber is formed of a first polymer and the sheath of the fiber is formed of a second polymer.”  Paragraph [0040].  As such, the person having ordinary skill in the art is readily aware that manufacturing the spunbond fabric disclosed by Song using multi-component spinning methods is a modification that combines prior art elements according to known methods to yield a predictable result.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789